 Case 2:21-cv-10292-TGB-EAS ECF No. 5, PageID.58 Filed 02/26/21 Page 1 of 1



                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


GEORGE HUDGENS,
                                             2:21-CV-10292-TGB-EAS
                    Petitioner,
      vs.

GREGORY SKIPPER,

                    Respondent.


                                  JUDGMENT
     IT IS ORDERED that the petition for writ of habeas corpus is
DENIED. It     is    FURTHER         ORDERED      that    a   certificate   of

appealability is DENIED. It         is   FURTHER         ORDERED        that
permission to appeal in forma pauperis is GRANTED.


     Dated at Detroit, Michigan, this 26th day of February, 2021.


                                         KINIKIA ESSIX
                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk
APPROVED:

s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
